Citation Nr: 0416150	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  97-20 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1959 to January 
1962.  He also served in the Army National Guard of New York 
from December 1973 to December 1974 and was on inactive duty 
training from April 19, 1974, to April 21, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Satellite Rating Board in Huntington, West Virginia.  The 
Huntington RO denied service connection for a lumbar 
condition.  The veteran was notified of the decision by the 
New York, New York, RO.  

The veteran presented oral testimony at a personal hearing in 
May 1998 before a Hearing Officer at the RO.  The veteran 
also presented oral testimony at a Travel Board hearing in 
January 2004 before the undersigned Veterans Law Judge.  
Copies of the hearing transcripts were attached to the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

The veteran seeks entitlement to service connection for a low 
back disorder, claimed as residuals of an injury incurred in 
a bus accident while proceeding to inactive duty training.  

Additional evidence was received at the Board within 90 days 
of notification to the veteran that his appeal was certified 
to the Board.  This evidence, consisting of records 
pertaining to a line-of-duty investigation on an accident 
that occurred in April 1974, is pertinent to his claim and 
has not been reviewed by the agency of original jurisdiction 
(AOJ).  The veteran did not submit a waiver of initial 
consideration of this evidence by the agency of original 
jurisdiction.  In Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003), the Federal 
Circuit Court emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration, and 
without having to obtain the appellant's waiver.  In light of 
the Federal Circuit decision discussed above, the most 
appropriate action would be to remand this claim to the RO 
for initial consideration of the additional evidence received 
at the Board in November 2003.  

The Board notes that an attempt to obtain VA medical records 
had been made by the RO and no results were received.  Our 
review finds, however, that the veteran served under a name 
other than the one searched, and an additional search should 
be made.  (See DD 214, NGB Form 22 and reply from the 
National Personnel Records Center (NPRC) dated in July 1998.)

Evidence of record shows that according to Military Pay 
Vouchers (DA Form 2139) the veteran was considered as totally 
disabled from date of injury in April 1974 to mid-July 1974, 
for performance of his military duties and his normal 
civilian pursuits due to an injury received in April 1974 
which was found to be in line of duty.  A Military Pay 
Voucher dated in April 1974 shows that he was hospitalized 
for two days in April 1974 at the Bronx VA Hospital.  

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  A record 
of this notification must be incorporated 
into the claims file. 

2.  The RO should request service medical 
records for the veteran's period of service 
in the Army National Guard of New York under 
the name shown on NGB Form 22, to include the 
report of a physical evaluation scheduled in 
May 1975.  

3.  The RO should request hospitalization 
records from the VA Hospital, 130 W. 
Kingsbridge Road, Bronx, New York 10468, for 
a two-day period of hospitalization in April 
1974 under the name shown on NGB Form 22.  
(See DA Form 2139 dated April 30, 1974.) 

3.  The RO should request records, to include 
X-ray reports from a civilian hospital, 
Cortland Memorial Hospital, Cortland, New 
York, for treatment of the veteran in April 
1974 under all names shown in this remand.  
(See DA Form 2173.)

4.  After obtaining the necessary 
authorization from the veteran the RO should 
request employment medical records from the 
Harlem Hospital Center from April 1974 
onward, under all names shown.  

5.  After obtaining the necessary 
authorization from the veteran the RO should 
request documents from the Supreme Court, 
Bronx County, pertaining to the veteran's 
case heard in August 1978 that was commenced 
in May 1974 in the Supreme Court of New York 
County. 

6.  After obtaining the necessary 
authorization from the veteran, the RO should 
request medical records relevant to the 
veteran's claim against the Domenico Bus 
Corporation from the insurance companies 
shown on a Closing Statement form dated in 
October 1978 and signed by the attorney, 
S.E.F..  

7.  After the above development is completed 
to the extent possible, the RO should 
schedule the veteran for a VA orthopedic 
evaluation to determine the nature and 
etiology of any current low back disorder.  
The claims file must be made available to the 
examiner, and the examiner should state 
whether the claims file was reviewed.  The 
examination should include any special 
diagnostic tests that are deemed necessary 
for an accurate assessment.  The examiner is 
requested to express an opinion as to the 
following:

(a) What is the diagnosis of any current 
low back disorder? 

(b) Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any low back disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin, to include, in addition to 
the claimed injury due to the bus 
accident, the complaints of low back pain 
in service in May 1961 and December 1961; 
or is such a relationship unlikely (i.e., 
less than a 50-50 degree of probability)?

(c) The examiner's report should provide a 
complete written rationale for all 
opinions.  

8.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the veteran's claim, to include review of the 
evidence submitted to the Board after 
certification of the claim.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


